     Case: 4:20-cv-01182-HEA Doc. #: 13 Filed: 03/31/21 Page: 1 of 2 PageID #: 43




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   ST. LOUIS DIVISION

MARY MOTON, on behalf of herself                 )
and others similarly situated                    )
                                                 )
                        Plaintiffs,              )
                                                 )
                                                                 CIVIL ACTION NO.:
v.                                               )
                                                                    4:20-cv-01182
                                                 )
COMENITY BANK,                                   )
                                                 )
                        Defendant.

                             JOINT STIPULATION OF DISMISSAL

          COME NOW, Plaintiff Mary Moton (“Plaintiff”) and Defendant Comenity Bank

(“Comenity”), and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), herby stipulate to dismiss, with

prejudice, each claim and count therein asserted by Plaintiff against Comenity in the above styled

action, with each party to bear their own attorney’s fees, costs and expenses.

          Respectfully submitted this 31st day of March, 2021,

 /s/ Ryan S. Rummage                                 /s/Michael L. Greenwald (with permission)
 Ryan S. Rummage, Esq. (MO Bar #69871)               Michael L. Greenwald, Esq. (pro hac vice)
 BURR & FORMAN LLP                                   GREENWALD DAVIDSON RANDBIL
 420 North 20th Street, Suite 3400                   PLLC
 Birmingham, AL 35203                                7601 N. Federal Highway, Suite A-230
 Telephone: (205) 251-3000                           Boca Raton, FL 33487
 Facsimile: (205) 458-5100                           mgreenwald@gdrlawfirm.com
 Email: rrummage@burr.com                            Counsel for Plaintiff
 Attorney for Defendant
 COMENITY BANK




45003878 v1
   Case: 4:20-cv-01182-HEA Doc. #: 13 Filed: 03/31/21 Page: 2 of 2 PageID #: 44




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this the 31st day of March 2021, a copy of the foregoing was filed

with the Court’s Electronic Filing System, which will serve a copy of the same to the following

counsel of record:


                                              Anthony LaCroix
                                          LaCroix Law Firm, LLC
                                          1600 Genessee, Suite 956
                                           Kansas City, MO 64102
                                           tony@lacroixlawkc.com

                                           Michael L. Greenwald
                                    Greenwald Davidson Randbil PLLC
                                   7601 N. Federal Highway, Suite A-230
                                          Boca Raton, FL 33487
                                      mgreenwald@gdrlawfirm.com
                                           Counsel for Plaintiffs


                                                       /s/ Ryan S. Rummage
                                                       Ryan S. Rummage




45003878 v1                                        2
